Citation Nr: 0904226	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-27 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to October 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

When the case was last before the Board in October 2007, it 
was remanded for additional development.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

When the case was previously before the Board it was remanded 
to permit a current VA examination to be conducted.  The 
veteran was, in fact, afforded a VA audiological examination 
in August 2008.  However, the examiner noted that the 
veteran's responses were inconsistent, and that pure tone 
thresholds were not in agreement with speech reception 
thresholds in either ear, even after reinstruction.  No 
results were provided due to poor reliability.  

Thereafter, the veteran submitted additional audiological 
reports dating from 2004 through December 2007, which show 
variable speech recognition scores, although none of these 
reports indicates that the Maryland CNC test was used in a 
controlled environment, or whether testing was by a recorded 
voice or a live voice. 

As the veteran has apparently been able to provide reliable 
results in the past, he should be provided another VA 
audiological examination in an attempt to obtain valid 
testing results.  Such will also allow the examiner to review 
the additional private reports to obtain a more complete 
picture of the veteran's disability.  The veteran is hereby 
notified that failure to fully cooperate on the examination 
could affect the outcome of his claim.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiology examination to attempt to 
obtain valid current audiological 
results.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  

2.  After the development requested above 
has been completed to the extent 
possible, record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

